PER CURIAM:
The record is returned to the lower court for reconsideration of its order approving settlement of the suit against the third party so as to allow the Commonwealth’s claim for medical assistance, with such deductions therefrom it decides reasonable in its discretion; and further, the disallowance of the claim for cash assistance is affirmed without prejudice to the Commonwealth to pursue other authorized methods for the collection of same. Under certain circumstances the estates of minor children are liable for repayment of assistance received by a parent for their benefit. Commonwealth, Dept. of Public Assistance v. Hornacek, 347 Pa. 596, 32 A.2d 761 (1943). Reiver’s Estate, 343 Pa. 137, 22 A.2d 655 (1941).
HOFFMAN and VAN der VOORT, JJ., dissent and would transfer the case to the Commonwealth Court.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.